Citation Nr: 1122608	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the period from February 8, 2008, to February 6, 2009, based on income for the year 2007.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2009 decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which determined that the Veteran was not eligible for treatment in VA's healthcare system without a copayment requirement as of February 8, 2008.  

In his March 2010 substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for December 7, 2010, but was postponed at the Veteran's request.  He was scheduled for a new hearing on April 12, 2011, but did not report.  He did not provide good cause for his failure to report or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

In December 2010, VA contacted the Veteran to give him an opportunity to appoint a representative to assist him with his claim.  Although the Veteran acknowledged receipt of a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, he declined to name a representative.  Accordingly, the Board now recognizes the Veteran as proceeding pro se in this appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's attributable income for 2007, the calendar year preceding his application for treatment in the VA healthcare system without a copayment requirement, exceeds the income threshold for entitlement to such treatment for the period from February 8, 2008, to February 6, 2009.


CONCLUSION OF LAW

The criteria for entitlement to treatment in the VA's healthcare system without a copayment requirement for the period from February 8, 2008, to February 6, 2009, have not been met.  38 U.S.C.A. §§ 1710, 1722 (West 2002); 38 C.F.R. §§ 17.36, 17.38, 17.47 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Copayments

The Veteran asserts that he should be afforded treatment within the VA healthcare system without the requirement that he make copayments.  Generally, a Veteran must be enrolled in the VA healthcare system as a condition for receiving the medical benefits package set forth in 38 C.F.R. § 17.38 (2010).  A Veteran enrolled in the VA healthcare system and who, if required by law to do so, has agreed to make any applicable copayment is eligible for VA hospital and outpatient care as provided in the medical benefits package set forth in 38 C.F.R. § 17.38.  The provisions of 38 C.F.R. § 17.36 direct that:  

(b)  Categories of Veterans eligible to be enrolled.  The Secretary will determine which categories of Veterans are eligible to be enrolled based on the following order of priority: 

(1)  Veterans with a singular or combined rating of 50 percent or greater based on one or more service-connected disabilities or unemployability.  

(2)  Veterans with a singular or combined rating of 30 percent or 40 percent based on one or more service-connected disabilities.  

(3)  Veterans who are former prisoners of war; Veterans awarded the Purple Heart; Veterans with a singular or combined rating of 10 percent or 20 percent based on one or more service-connected disabilities; Veterans who were discharged or released from active military service for a disability incurred or aggravated in the line of duty; Veterans who receive disability compensation under 38 U.S.C. 1151; Veterans whose entitlement to disability compensation is suspended pursuant to 38 U.S.C. 1151, but only to the extent that such Veterans' continuing eligibility for that care is provided for in the judgment or settlement described in 38 U.S.C. 1151; Veterans whose entitlement to disability compensation is suspended because of the receipt of military retired pay; and Veterans receiving compensation at the 10 percent rating level based on multiple noncompensable service-connected disabilities that clearly interfere with normal employability.  

(4)  Veterans who receive increased pension based on their need for regular aid and attendance or by reason of being permanently housebound and other Veterans who are determined to be catastrophically disabled by the Chief of Staff (or equivalent clinical official) at the VA facility where they were examined.   

(5)  Veterans not covered by paragraphs (b)(1) through (b)(4) of this section who are determined to be unable to defray the expenses of necessary care under 38 U.S.C. 1722(a).  

(6)  Veterans of the Mexican border period or of World War I; Veterans solely seeking care for a disorder associated with exposure to a toxic substance or radiation, for a disorder associated with service in the Southwest Asia theater of operations during the Gulf War, or for any illness associated with service in combat in a war after the Gulf War or during a period of hostility after November 11, 1998, as provided and limited in 38 U.S.C. 1710(e); and Veterans with 0 percent service-connected disabilities who are nevertheless compensated, including Veterans receiving compensation for inactive tuberculosis. 

(7)  Veterans who agree to pay to the United States the applicable copayment determined under 38 U.S.C. 1710(f) and 1710(g) if their income for the previous year constitutes "low income" under the geographical income limits established by the U.S. Department of Housing and Urban Development for the fiscal year that ended on September 30 of the previous calendar year.  For purposes of this paragraph, VA will determine the income of Veterans (to include the income of their spouses and dependents) using the rules in §§ 3.271, 3.272, 3.273, and 3.276. After determining the Veterans' income and the number of persons in the Veterans' family (including only the spouse and dependent children), VA will compare their income with the current applicable "low-income" income limit for the public housing and section 8 programs in their area that the U.S. Department of Housing and Urban Development publishes pursuant to 42 U.S.C. 1437a(b)(2).  If the Veteran's income is below the applicable "low-income" income limits for the area in which the Veteran resides, the Veteran will be considered to have "low income" for purposes of this paragraph.  To avoid a hardship to a Veteran, VA may use the projected income for the current year of the Veteran, spouse, and dependent children if the projected income is below the "low income" income limit referenced above.  This category is further prioritized into the following subcategories:  

(i)  Noncompensable zero percent service-connected Veterans who are in an enrolled status on a specified date announced in a Federal Register document promulgated under paragraph (c) of this section and who subsequently do not request disenrollment; 

(ii)  Nonservice-connected Veterans who are in an enrolled status on a specified date announced in a Federal Register document promulgated under paragraph (c) of this section and who subsequently do not request disenrollment; 

(iii)  Noncompensable zero percent service-connected Veterans not included in paragraph (b)(7)(i) of this section; and 

(iv)  Nonservice-connected Veterans not included in paragraph (b)(7)(ii) of this section. 

38 C.F.R. § 17.36 (West 2002 & Supp. 2010).

VA is required to furnish hospital care and medical services to any Veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a) (West 2002); 38 U.S.C.A. §§ 1710(a)(2)(G) (West 2002).  A Veteran shall be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(e)(3) (West 2002).

Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income, as determinations with respect to income are made for determining eligibility for pension.  38 C.F.R. §§ 3.271, 3.272 (2010).  

The term attributable income means income of a Veteran for the calendar year preceding application for care, determined in the same manner as the manner in which a determination is made of the total amount of income by which the rate of pension for such Veteran would be reduced if such Veteran were eligible for pension under that section.  38 U.S.C.A. § 1722(f)(1) (West 2002); 38 C.F.R. § 17.47(d)(4) (2010).  Effective January 1, 2007, the National Means Test income threshold for a nonservice-connected Veteran with one dependent was $34,117.00.  

In this case, the Veteran was previously found to be exempt from VA copayment requirements.  To maintain that status, he was required to keep VA informed of his financial status, and his income had to remain below the specified threshold.  On February 8, 2008, the Veteran completed a VA Form 10-10EZR and reported that his income was below the Means Test Threshold criteria, rendering him eligible for cost-free medical care.

Thereafter, information obtained via the Income Verification Match (IVM) process appeared to indicate that the Veteran's gross household income for 2007 totaled $38,675.00, which exceeded the applicable threshold for cost-free care.  In a December 2008 letter, the Veteran was notified of this discrepancy and allowed an opportunity to correct and verify his reported income and assets for calendar year 2007.  

In response, the Veteran submitted an unsigned, undated VA Form 10-10EZR indicating that, in 2007, he had amassed a total gross household income of $34,500.53, and cash assets of $250.00, while incurring $11,245 in out-of-pocket medical deductions.  The Veteran also submitted a $46.00 dividend check issued by Merrill Lynch Pierce Fenner & Smith, Inc., and a copy of a 1099 Gross Distribution statement showing payments totaling $3,655 for his spouse.  However, that information did not include any corroborating evidence to verify that the Veteran's 2007 attributable income met the criteria for free VA medical treatment.

In subsequent letters and oral reports of contact dated from January 2009 to February 2009, VA again requested verification of his reported gross household income, and confirmation of his alleged medical deductions offsetting that income.  The Veteran requested additional time to obtain that information, but ultimately did not submit the additional information.  

The record thereafter shows that, following the conversion of his eligibility status to Geographic Means Test Copay Required, the Veteran submitted a March 2010 written estimate of his "costs and amounts paid for medical services" in 2007.  He also provided written statements alleging that, while his combined 2007 annual was more than $38,000.00, his "federal income, once adjusted for nationally, legally predicated criteria, [was] approximately $19,000.00."

While sympathetic to the Veteran's position, the Board observes that eligibility for cost-free VA medical care is predicated on attributable income, which is not limited to nationally adjusted federal income, as the Veteran appears to believe.  Rather, for the purposes of determining eligibility for cost-free VA health care, all payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1722(f) (West 2002); 38 C.F.R. §§ 3.271(a), 17.47(d)(4) (2010).  Moreover, VA defines salary as the gross amount of earning or wages earned before any deductions are made for items such as taxes, insurance, retirement plans, and social security.  38 C.F.R. § 3.271(b) (2010).  Further, while unreimbursed medical expenses may be excluded from attributable income, to a certain extent, the Veteran in this case has not presented verification of his alleged out-of-pocket medical expenses to show that those expenses were paid, and not reimbursed, during the period in question.  38 C.F.R. § 3.272(g) (2010).

In sum, the Board finds that the evidence of record establishes that the Veteran's attributable income for 2007 exceeded the applicable National Means Test income threshold for a Veteran with one dependent.  Accordingly, he is not eligible for treatment in VA's healthcare system without a copayment requirement for the period from February 8, 2008, to February 6, 2009, and his eligibility status was properly adjusted by the HEC.  As the law, and not the evidence of record, is dispositive in this case, the claim must be denied based on a lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In any event, the preponderance of the evidence is against the Veteran's claim for treatment without a copayment and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the provisions regarding VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002). 


ORDER

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the period from February 8, 2008, to February 6, 2009, based on income for the year 2007 is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


